PER CURIAM.
The Office of Personnel Management (OPM) denied Marlyn Bottrell’s request for survivor benefits as the former spouse of a deceased federal employee. OPM ruled that her divorce decree did not “expressly provide for” a survivor annuity on its face as required by 5 U.S.C. § 8341(h)(1) (Supp. IV 1986). It also concluded that Bottrell was not a designated beneficiary under 5 U.S.C. § 8342(c) (1982), and therefore not entitled to a lump-sum benefit.
The decision of the Merit Systems Protection Board, 36 M.S.P.R. 338 (1988), sustaining OPM’s denial of survivor benefits is affirmed on the basis of the Board’s opinion which we adopt.
AFFIRMED.